Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Light Emitting Display Device with Optical Compensation Layers”.
--------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US PG Pub. No. 2018/0375050).
Regarding Claim 1, Ito discloses, at least in figure 9: a light emitting display device (title OLED) comprising: a substrate (2 +everything on it) comprising first subpixels (R, red, ¶ [0151]) and second subpixels (B, blue¶ [0151]) ; a first reflective electrode (3a in the red sub-pixel R, ¶ [0155]) and a second reflective electrode (3a in the blue sub-pixel B) at the first subpixels and the second subpixels, respectively; a first optical compensation layer (92R, ¶ [0156]) on the first reflective electrode(3a/R); a first anode (91 in the red sub-pixel, ¶ [0155]) to contact the first optical compensation layer (92R) and a second anode (91 in the blue sub-pixel) to contact the second reflective electrode (3a/B), respectively; a first unit (Red) having 
at least one first stack (¶ [0153] discloses that fig.9 also includes the elements of 90 not shown in fig. 9 but disclosed in the paragraph. See fig. 5 which shows the common layers that would present in each of the pixels of fig. 9} comprising a first common layer (5, hole injection), a first emission layer (7) to emit light with a first wavelength (Red), and a second common layer (9, electron transfer), which are sequentially stacked on the first anode (91R); a second unit (blue) having at least one second stack (not shown in fig. 9, see ¶ [0153]) comprising the first common layer (5), a second emission layer (8) to emit light with a second wavelength (blue) that is less than the first wavelength (blue is 450-495nm, Red is 620-750nm), and the second common layer (9), which are sequentially stacked on the second anode (91B); and a cathode (11, ¶ [0153]) on the first unit and the second unit (see figs. 9 and 5).
Regarding Claim 8, Ito discloses: wherein the first anode (91R) and the first reflective electrode (3a/R) extend from one side (bottom) of the first optical compensation layer (92R) so as to be connected to each other (fig. 9).  
Regarding Claim 11, Ito discloses in figure 9: wherein the substrate further comprises third subpixels (G, green), wherein the light emitting display device further comprises: a third reflective electrode (3a/G]) and a third anode (91G}, provided on the third reflective electrode (3a/G), at the third subpixels (G); and at least one third stack (as before, see fig. 5 and ¶ [0153]))  comprising the first common layer (5), a third emission layer (8a, ¶ [0153) configured to emit light with a third wavelength (Green, 495-570nm) between the first wavelength (Red, 620-750nm) and the second wavelength (Blue, 450-495nm), and the second common layer (9), on the third anode  (31a), wherein the cathode (35, ¶ [0044]) is provided on the at least one third stack (91G).  
Regarding Claim 15, Ito discloses, at least in figure 9: a light emitting display device (title) comprising: a substrate having a first subpixel (Red), a second subpixel (Blue) , and a third subpixel (Green); a first reflective electrode (3a/R) , a second  reflective electrode (3a/B) and a third reflective electrode (3a/G)  respectively provided at the first to third subpixels; a first optical compensation layer (92R)  on the first reflective electrode (3a/R), and a second optical compensation layer (92G) on the third reflective electrode (3a/G) to have a thickness that is less than a thickness of the first optical compensation layer (92R, see fig. 9); a first anode (91R) to contact the first optical compensation layer (92R), a second anode (91B) to contact the second  reflective electrode (3a/B), and a third anode (91G) to contact the second optical compensation layer (92G); a bank (81, ¶ [0151]) to overlap edges of the first to the third anodes (91) and to open a first emission part (Red, see emission arrows), a second emission part (blue) and a third emission part (Green) in the first to third subpixels (R,B,G); a first common layer (5, see fig. 5) on the first to the third emission parts (RBG) and the bank(81, the bank is only separating the non-common parts 11 and 91-93 in fig. 9); a first emission layer (7, Red) at the first emission part, a second emission layer (8) at the second emission part (Blue) and a third emission layer (7 can also be a green layer, ¶ [0094]) at the third emission part, respectively, wherein the first to third emission layers are on the first common layer (5); a second common layer (9) on the first to third emission layers; and a cathode (11, fig. 5) on the second common layer (9).  
Regarding Claim 19, Ito discloses: wherein: the first to third anodes (91) are transparent electrodes (¶ [0153]); and the cathode is a transflective electrode (¶ [0081]) or a transmissive electrode.  
------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (050) in view of Oota (US PG Pub. No. 2008/0238297) .
Regarding Claim 2, Ito fails to disclose: wherein the first optical compensation layer (91R) is a transparent inorganic insulating film (although it has to be transparent since light is passing thru it, see fig. 5) .  
Oota teaches, at least in figure 19,wherein the first optical compensation layer (MC2, ¶ [0219] explains how the MC2 layer thickness is a multiple of the wavelength of that sub-pixel to create constructive interference as the optical compensation layer does) is a transparent inorganic insulating film (¶ [0217]) ..  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a transparent inorganic insulating film for the optical compensation layer (91R) of Ito, as taught by Mishima,  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
	Regarding Claim 9, Ito fails to disclose: (Ito does disclose in paragraph [0159] that a typical OLED has TFTs but he does not elaborate on them. Ito also teaches the claimed reflective electrode) further comprising: first thin film transistors and second thin film transistors respectively at the first subpixels and the second subpixels  of the substrate; a protective film to cover the first thin film transistors and the second thin film transistors; and a first contact hole and a second contact hole through the protective film to expose a part of each of the first thin film transistors and the second thin film transistors, wherein the first reflective electrode and the second  reflective electrode are respectively connected to each of the first thin film transistors and the second thin film transistors through the first contact hole and the second contact hole.  
Oota teaches, at least in figure 2: further comprising: first thin film transistors (below PX1) and second thin film transistors (below PX2) respectively at the first subpixels (PX1) and the second subpixels (PX2, ¶ [0047]))  of the substrate; a protective film (PS, passivation layer (¶ [0057]) to cover the first thin film transistors (below PX1) and the second thin film transistors (below PX2, SE and DE are the source and drain electrodes of the TFT, ¶ [0055]); and a first contact hole (shown but not labeled, between the 1st TFT and PX1, see ¶ [0055])) and a second contact hole (shown but not labeled, between 2nd TFT from left and PX2) through the protective film (PS) to expose a part of each of the first thin film transistors (below PX1) and the second thin film transistors (below PX2), wherein the first reflective electrode (PE far left) and the second  reflective electrode (PE 2nd from left, these are pixel electrodes, Oota discloses the reflective pixel electrodes are respectively connected to each of the first thin film transistors and the second thin film transistors through the first contact hole and the second contact hole (shown in fig. 2 and ¶ [0055]).  
As is well known in the art, the thin film transistors are switches that allow individual control of power supplied to each of the sub-pixels.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed structure of TFTs in the device of Ito, as suggested by Ito and as taught by Oota, to allow individual control of each sub-pixel in the device.
Regarding Claim 10, Ito fails to disclose: wherein the first contact hole overlaps a connection region between the first anode and the first reflective electrode   
Ito does disclose a 2-part pixel electrode, reflective and transmissive(anode) (see claim 1).
Oota, in claim 9, teaches in figure 2: the contact hole containing wiring from the pixel electrode (PE) which would include the 2-part first anode and first reflective electrode of Ito.
Motivation in claim 9.
Regarding Claim 16, Ito is silent about the material of the optical compensation layers and fails to disclose: wherein the first optical compensation layer (92R) and the second optical compensation layer (92G) are transparent  inorganic insulating films (there is no reason to use organic materials, which are more sensitive to contamination).  
Oota (297) teaches in paragraph [0212] that the optical matching layers (MC)( equivalent to the optical compensation layers of Ito) can be made of a transparent inorganic insulating material (SiON).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a transparent inorganic insulating material for the optical compensation layers of Ito, as taught by Oota, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (050) in view of Negishi et al (US PG Pub. No. 2011/0163339) and further in view of Nakanotani et al (US PG Pub. No. 2019/0036033).
Regarding Claim 14, Ito fails to disclose: wherein: a thickness of the first emission layer (red) , a thickness of the third emission layer (green), and a thickness of the second emission layer (blue)  are decreased in order; and an electron blocking layer is further provided between the first common layer (5) and the second emission layer (blue).  
Negishi teaches in paragraph [0250] that the driving voltage increases from blue to green to red and that it is desirable to maintain a uniform driving voltage.. 
It is also well known in the art that increasing the thickness of the layer increases the driving voltage (see Tsuji  et al (US PG Pub. No. 2014/0008631) in paragraph [0053]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thicknesses of the layers  decrease form blue to green to red to maintain a uniform driving voltage.
Regarding: and an electron blocking layer (see Ito ¶ [0074]. Ito fails to specify their locations) is further provided between the first common layer (5, hole injection layer) and the second emission layer (8,blue). 
Nakanotani teaches in paragraph [0098] an electron blocking layer between the hole injection layer and the light emitting layer on the anode side, as claimed.
. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add an electron blocking layer in the claimed location, in the device of Ito, as taught by Nakanotani, to prevent electrons from entering the emission layer on the hole injection side.

-----------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 3-7, 12-13, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 3, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 3, and specifically comprising the limitation of “further comprising a first auxiliary optical compensation layer between the first common layer and the first emission layer” including the remaining limitations.
	Claims 4-5 are allowable, at least, because of their dependencies on claim 3.
	Regarding Claim 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 6, and specifically comprising the limitation of “a first auxiliary optical compensation layer is further provided between the first common layer and the first emission layer in at least one of the plurality of first stacks” including the remaining limitations.
	Claim 7 is allowable, at least, because of its dependency on claim 6.
Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “a second optical compensation layer between the third reflective electrode and the third anode having a thickness less than a thickness of the first optical compensation layer” including the remaining limitations.
Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “a second auxiliary optical compensation layer between the first common layer and the third emission layer” including the remaining limitations.
Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “, further comprising at least one of a first auxiliary optical compensation layer between the first common layer and the first emission layer and a second auxiliary optical compensation layer between the first common layer and the third emission layer” including the remaining limitations.
Claim 18 is allowable, at least, because of its dependency on claim 17.
Regarding Claim 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 20, and specifically comprising the limitation of “wherein the first to third reflective electrodes are respectively connected to thin film transistors on the substrate by the first to third transparent electrode layers interposed therebetween” including the remaining limitations.
Examiner Note: This is the opposite of Oota who teaches the TFTS.

----------------------------------------------------------------------------------------------------------------

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875